Case: 18-10685      Document: 00514888732         Page: 1    Date Filed: 03/26/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit


                                    No. 18-10685
                                                                            FILED
                                                                       March 26, 2019
                                  Summary Calendar
                                                                       Lyle W. Cayce
                                                                            Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

LUIS DAVID MORENO-PENA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:18-CR-3-1


Before HIGGINBOTHAM, ELROD, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Luis David Moreno-Pena appeals his 78-month, above-guidelines
sentence for illegal reentry following deportation, arguing, for the first time on
appeal, that it is procedurally unreasonable because the district court’s
sentencing explanation failed to address his request for a variance based on
his time spent in pre-indictment state custody. Although he concedes that he
did not timely object to the district court’s explanation, Moreno-Pena contends


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-10685   Document: 00514888732     Page: 2   Date Filed: 03/26/2019


                                No. 18-10685

that this issue should be reviewed de novo in light of Chavez-Meza v. United
States, 139 S. Ct. 1959 (2018). We adhere to our established precedent, see
United States v. Boche-Perez, 755 F.3d 327, 334 (5th Cir. 2014) (rule of
orderliness), and we review for plain error, see United States v. Mondragon-
Santiago, 564 F.3d 357, 364 (5th Cir. 2009).
      Moreno-Pena does not undertake any plain error analysis and has
therefore waived any argument that plain error occurred. See United States v.
Ledezma-Cepeda, 894 F.3d 686, 692 (5th Cir.), cert. denied, 139 S. Ct. 467
(2018). As a result, he fails to show reversible plain error. See Puckett v.
United States, 556 U.S. 129, 135 (2009). The judgment is AFFIRMED.




                                      2